                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        HENDRIK BLOCK,
                                   5                                                        Case No. 19-cv-03026-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        ANDY'S BP, INC., et al.,                            Re: Dkt. No. 19
                                   8
                                                       Defendants.
                                   9

                                  10          The parties, having reported to the Mediator that the case has settled on January 14, 2020

                                  11   (See Docket Item No. 19), are ordered to appear before the Honorable Edward J. Davila on

                                  12   February 20, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States District Court, 280
Northern District of California
 United States District Court




                                  13   South First Street, San Jose, California, 95113, to show cause why the case should not be

                                  14   dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before February 10, 2020,

                                  15   the parties shall file a joint statement in response to the Order to Show Cause setting forth the

                                  16   status of settlement efforts as well as the amount of additional time necessary to finalize and file a

                                  17   dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before February 10, 2020.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 1/15/2020                                 ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28
                                       Case No.: 19-cv-03026-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
